ORDER
PER CURIAM.
A1 Giuffrida, Jr., Pasadena, LLC, and Ozark Leasing, LLC (collectively Petitioners) appeal from the trial court’s judgment affirming an order of the Board of Building Appeals of the City of St. Louis upholding a Notice of Condemnation for Occupancy issued by the City of St. Louis Department of Public Safety, Division of Building and Inspection, condemning property owned by Petitioners.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).